DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Wu (US 2009/0261411).
	In re claim 1, Kumagai, in Figs. 4-6 and corresponding text, teaches a method of making semiconductor devices, comprising:
performing a first implantation into a substrate 10 at a first depth using a first mask 96, the first mask 96 having at least a first opening O1 defining a first well 97 and a second opening O2 defining a second well 98 (Fig. 4);
performing a second implantation into the substrate 10 at a second depth using a second mask 114, the second mask 114 having at least a third opening defining a third well 116 and a fourth opening defining a fourth well 118, and the second depth being closer to an implant surface of the substrate 10 than the first depth (Fig. 6);
forming a complementary metal oxide semiconductor (CMOS) device 12 (i.e. a memory cell composed of CMOS, col. 3, lines 3-6 and col. 6, line 14) using at least the first well 97 and the third well 116; and
forming a peripheral device 14 (col. 6, line 11) using at least the second well 98 and the fourth well 118.
                           
                 
    PNG
    media_image1.png
    375
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    691
    media_image2.png
    Greyscale

	In re claim 1, the only difference between the current invention and Kumagai’s teachings is that the current invention recites forming a floating-body MOS transistor using at least the second well and the fourth well (i.e. the last clause in claim 1), whereas Kumagai teaches forming a peripheral device 14 (col. 6, line 11) using at least the second well 98 and the fourth well 118.  However, the floating-body MOS transistor has been used as the peripheral device, as evidenced by Wu ([0001], e.g. the floating-body transistor as shown in Fig. 2A and [0005]), wherein Wu teaches that the floating-body transistor can be used to precisely controlling the threshold voltage of the semiconductor device (see [0077] in Wu).
	Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Wu’s teaching in Kumagai’s method, so that the floating-body MOS transistor can be formed using the second well and the fourth well, as applying Wu’s teachings to Kumagai’s method being no more than the predictable use of prior-art device according to its established functions.   
In re claim 2, as Wu’s teachings being applied to Kumagai’s method, the combined teachings of Kumagai and Wu teach forming a device element 93 (i.e. a low-resistance layer) of the CMOS device 12 and a device element  (e.g. source/drain region, as shown in Fig. 2A in Wu) of the floating-body MOS transistor during a single, shared process (Fig. 3).

	In re claim 3, Kumagai teaches that the first implantation and the second implantation occur within a single process module, because wells 97 and 98; and 116 and 118 are wells formed by implantation simultaneously (col. 3, lines 36-40), which means that the implantation is performed within the same process module.

	In re claim 11, Kumagai teaches a method of making semiconductor devices, comprising:
forming CMOS devices 12 (i.e. a memory cell composed of CMOS, col. 3, lines 3-6 and col. 6, line 14) of a CMOS platform on a substrate 10, the CMOS devices 12 being formed using at least a first deep well 97 implanted using a first mask 96 (Fig. 4) and at least a first shallow well 116 implanted using a second mask 114 (Fig. 6); and
forming at least one peripheral device 14 (col. 6, line 11) on the substrate 10, using at least a second deep well 98 implanted using the first mask 96 (Fig. 4), and at least a second shallow well 118 implanted using the second mask 114 (Fig. 6).

floating-body MOS transistor using at least the second well and the fourth well (i.e. the last clause in claim 1), whereas Kumagai teaches forming a peripheral device 14 (col. 6, line 11) using at least the second well 98 and the fourth well 118.   In this regard, the motivation for combining Wu reference and Kumagai reference in the rejection against claim 1 can be applied to claim 11 as well. 

Allowable Subject Matter
5.	Claims 17-20 are allowable.
6.	Claims 4-10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 6,462,385.  The improvement comprises: defining a doughnut-shaped active area to host an isolation terminal of a floating-body MOS, using an isolation structure at a surface of the substrate; forming a transistor active area inside a hole of the doughnut-shaped active area, defined by a second isolation structure at the surface of the substrate; forming a buried diffusion region of the floating-body MOS using the second well; forming a doughnut-shaped lateral isolation diffusion under the doughnut-shaped active area, using the fourth well (claim 17); defining a doughnut-shaped active area to host an isolation terminal of the floating-body MOS, doughnut-shaped active area to host an isolation terminal of the floating-body MOS, using an isolation structure at a surface of the substrate; and forming a transistor active area inside a hole of the doughnut-shaped active area to host the floating-body MOS transistor, defined by a second isolation structure at the surface of the substrate (claim 12).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 5, 2021



/HSIEN MING LEE/